Citation Nr: 1243006	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a back disorder.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for a skin disorder of the groin.  

6.  Entitlement to service connection for residuals of mercury poisoning.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1986 to July 1986, and from May 1991 to September 1994.  He also had unverified periods of active duty for training and inactive duty training July 1986 and May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran has also perfected his appeal of the RO's December 2008 denial of service connection for tinnitus; however, in a March 2010 rating decision, VA granted service connection for tinnitus.  Because service connection was granted for tinnitus, the issue of service connection for tinnitus is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  A February 1995 rating decision denied service connection for bilateral hearing loss, finding that current hearing loss disability according to VA standards had not been shown by the evidence; the Veteran did not appeal this determination in a timely manner.  

2.  Evidence received since the February 1995 rating decision is new and material regarding the issue of service connection for a bilateral hearing loss disability, as it relates to an unestablished fact of current disability of bilateral hearing loss that is necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran was exposed to loud noise while in service.  

4.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA disability compensation purposes.  

5.  Symptoms of bilateral hearing loss were chronic during the second period of service and have been continuous since service separation.  

6.  The Veteran sustained a low back and neck (whiplash) injury during a motor vehicle accident during service in November 1991, and was treated for neck and back pain and symptoms.

7.  Symptoms of a neck or back disorder were not chronic in service.

8.  Symptoms of a neck or back disorder have not been continuous since service separation. 

9.  The Veteran's current back and neck disorders are not related to active service.  

10.  The Veteran experienced a skin disorder during service.  

11.  Skin disorder symptoms were not chronic in service, and have not been continuous since service separation.  

12.  The current skin disorder is not related to a disease or injury during service.  

13.  The Veteran received dental treatment on several occasions during service.  

14.  The Veteran did not sustain to mercury poisoning during service.

15.  The Veteran does not have a current disability which is related to dental care received during service. 


CONCLUSIONS OF LAW

1.  The February 1995 rating decision that denied service connection for a bilateral hearing loss disability became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  Evidence received since the February 1995 rating decision is new and material to reopen service connection for a bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  Resolving reasonable doubt in the Veteran's favor, chronic bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).  

4.  A chronic disability of the back was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  

5.  A chronic disability of the neck was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  

6.  A chronic skin disability was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  

7.  A chronic disability resulting from mercury poisoning was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In an October 2008 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, this letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  The Board also notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's application to reopen previously denied claim for service connection for hearing loss, any question as to the adequacy of any notice provided by VA therein is rendered moot by the Board's action in reopening this claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA treatment (medical) records.  He has also been afforded VA medical examinations on several occasions, most recently in July 2010.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

The Board notes that no medical examination has been conducted and/or medical opinion obtained with respect to the Veteran's service connection claims for a skin disorder and for residuals of mercury poisoning; however, the Board finds that the record, which does not reflect competent evidence showing a nexus between any incident of service and the disorder at issue, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  See 
38 C.F.R. § 3.159(c)(4).  As outlined in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as competent evidence has not been presented tending to link such disabilities to service, as will be discussed in greater detail below.  

The Veteran submitted new evidence directly to the Board on several occasions in 2011 and 2012, along with a signed waiver of agency of original jurisdiction review of this evidence; thus, his appeal need not be remanded for RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2012).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran; thus, adjudication of his claims at this time is warranted.  

Reopening Service Connection for Bilateral Hearing Loss

In the current claim on appeal, the Veteran seeks to reopen service connection for bilateral hearing loss.  In a February 1995 rating decision, service connection for bilateral hearing loss was denied.  In the February 1995 rating decision, the RO found that current hearing loss disability according to VA standards had not been shown by the evidence.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, such as the present case, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the February 1995 rating decision, the RO determined that the Veteran did not have a current bilateral hearing loss disability according to VA standards (38 C.F.R. § 3.385), and also that hearing loss disability was not shown in service.  The evidence considered included service treatment records as well as post-service VA treatment records.  

Since the prior denial of the claim in February 1995, recent evidentiary submissions have included VA medical treatment records and a February 2010 VA audiological examination, as well as statements from the appellant and fellow soldiers.  In a December 2009 statement, a fellow soldier stated that, while in the field on a training exercise during service, a large artillery piece was fired while the Veteran was in close proximity to it.  The fellow soldier wrote that, for several days afterward, the Veteran reported pain in his ears bilaterally.  

A VA audiological examination was conducted in February 2010.  The claims file was reviewed in conjunction with the examination.  Pure tone thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
25
30
LEFT
30
30
30
30
30

The average pure tone threshold was 30dBs in the right ear and 30dBs in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  These results indicated bilateral hearing loss disability as defined by VA at 38 C.F.R. § 3.385.  Mild bilateral sensorineural hearing loss was diagnosed by the examiner.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has been received.  These VA medical treatment records and the February 2010 examination report are new, in that they were not of record at the time of the prior final denial, and they are not cumulative and redundant of evidence already of record, as the RO concluded at the time of the 1995 denial that the Veteran did not have a current disability of a bilateral hearing loss.  

For the same reason, this evidence is material, as it relates to an unestablished fact of current bilateral hearing loss disability according to 38 C.F.R. § 3.385 that is necessary to substantiate the claim for service connection for hearing loss.  Specifically, this evidence addresses the basis for the prior denial, establishing a current disability of a bilateral hearing loss.  The U.S. Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. 
§ 3.156 to warrant reopening of service connection for bilateral hearing loss, and will be considered on the merits.  

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may also be awarded for certain disabilities, such as sensorineural hearing loss, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran seeks service connection for a bilateral hearing loss disability.  As the RO has also considered the Veteran's service connection claim for a bilateral hearing loss disability on the merits within the March 2010 statement of the case, no prejudice results to the Veteran from the Board's adjudication of this issue on the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The evidence in this case includes a service entrance medical examination in March 1985 that reflects pure tone thresholds, in decibels, recorded as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
25
30
LEFT
30
15
15
25
5

On periodic examination in November 1988, pure tone thresholds, in decibels, were as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
18
5
-2
15
7
LEFT
6
4
0
17
15

In March 1991, the Veteran was examined for acceptance onto a second period of active duty service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
10
LEFT
20
0
10
10
20

On periodic examination in September 1991, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
0
LEFT
25
10
10
15
10

Following the September 1991 periodic examination, the Veteran sought treatment, complaining of decreased hearing acuity.  Pure tone thresholds, in decibels, were as follows on a September 1991 hearing conservation study: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
5
0
10
15
5

On periodic examination in November 1993, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
0
LEFT
0
0
20
5
10

Following the November 1993 periodic examination, the Veteran again reported a decline in hearing acuity.  A December 1993 reference audiogram recorded pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
0
LEFT
25
10
10
15
20

Post-service, the Veteran was afforded a VA audiological examination in December 1994.  He reported in-service exposure to acoustic trauma in the form of artillery and heavy machinery.  Pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
10
LEFT
5
5
5
15
15

The average pure tone threshold was 9dBs in the right ear and 10dBs in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 100 percent in the left ear.  The examiner stated these results were consistent with normal bilateral hearing.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

In December 2008, the Veteran underwent a VA audiological consultation.  Specific pure tone thresholds were not provided; however, speech recognition thresholds were 40dbs in the right ear and 35dbs in left ear.  A mild average sensorineural hearing loss disability was confirmed.  The VA examiner did not provide a history or an opinion as to date of onset or causation of the hearing loss disability.  

After considering the totality of the record, the Board finds the lay and medical evidence is at least in equipoise regarding whether the Veteran's currently diagnosed bilateral hearing loss is related to service.  As an initial matter, the Board recognizes that the Veteran was exposed to loud noise (acoustic trauma) in service, as he served for a time as a member of an artillery unit.  In this case, VA has already recognized the loud noise exposure (acoustic trauma) in the grant of service connection for tinnitus.  In November 2011, a written statement was received from a fellow soldier describing acoustic trauma sustained by the Veteran during a training exercise.  The fellow soldier stated that the Veteran was in close proximity to a howitzer which fired an artillery round.  Soon after service in December 1994 and during the current claim, the Veteran has credibly reported the exposure to loud noises during service.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The evidence shows that the Veteran currently has bilateral hearing loss disability according to VA's standards of hearing loss disability at 38 C.F.R. § 3.385.  The VA audiological examination in February 2010 resulted in a current diagnosis of bilateral hearing loss, including audiometric test scores or speech recognition scores that reflect current hearing loss disability that meets VA standards at 38 C.F.R. § 3.385.  

The Board finds that, during the second period of active service, the Veteran experienced chronic symptoms of bilateral hearing loss.  Comparison of a March 1991 service entrance audiology examination with a September 1994 service audiology examination reflects threshold shifts (worsening) in certain decibel levels in both ears.  Additionally, during the second period of service, following the September 1991 periodic examination, the Veteran sought treatment for hearing loss, complaining of decreased hearing acuity.  Following the November 1993 periodic examination, the Veteran again reported a decline in hearing acuity.  The statement from a fellow soldier reflects that the loud noise exposure in service caused the Veteran experience bilateral ear pain.  A written statement from the Veteran's ex-wife indicates that the Veteran stated he reported a loss of bilateral hearing acuity during service.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

The Board next finds that the evidence in this case also shows that the Veteran experienced continuous symptoms of bilateral hearing loss after service separation in September 1994.  Because of the evidence of chronic symptoms in service, continuous symptoms are not required in this case; however, the evidence in this case also shows a continuity of symptoms after service.  38 C.F.R. § 3.303(b).  The post-service evidence reflects the Veteran's complaints of hearing loss after service separation, and these assertions have been supported by other lay statements from his friends and family.  

On the question of relationship of current hearing loss disability to service, as indicated, the Veteran has experienced chronic symptoms of hearing loss in service and later experienced the same symptoms after service that were later diagnosed as bilateral hearing loss (to the disabling degree of 38 C.F.R. § 3.385).  Such later manifestations of the same chronic symptoms in service "are to be service connected."  38 C.F.R. § 3.303(b).  Additionally, the evidence shows that the Veteran also experiences continuous symptoms of bilateral hearing loss after service separation, which forms a separate basis of establishing nexus of current hearing loss disability to service.  See 38 C.F.R. § 3.303(b); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (stating that a proposition requiring competent medical evidence when the determinative issue involves either medical etiology or a medical diagnosis is "too broad"); Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (stating that continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus). 

With regard to the element of relationship to service, while a VA examiner in February 2010 opined that it was less likely than not that the Veteran's current bilateral hearing loss disability was due to any incident of service, the bases for that opinion were factually and legally flawed, thus rendering the opinion of no probative value.  While the examiner correctly noted that the Veteran's hearing acuity at service separation and on VA examination in December 1994 was within normal limits according to Hensley, the examiner made the factually inaccurate assumption that the Veteran's hearing did not undergo a threshold shift during the second period of service.  A comparison of the audiometric test scores at service entrance with those at service separation reflect threshold shifts (worsening) in the right ear of 10 decibels at 1000 Hertz, 5 decibels at 2000, 10 decibels at 3000; and threshold shifts (worsening) in the left ear of 5 decibels at 1000, and 5 decibels at 3000.  In addition, the VA examiner did not acknowledge or address the evidence of chronic symptoms of hearing loss in service, including no mention of the complaints of decreased hearing acuity in 1991 and 1993, and did not mention or discuss the evidence of continuous symptoms of hearing loss after service separation.  Such an opinion based on these material factually inaccurate assumptions of no threshold shifts in service, no chronic symptoms in service, and no continuous symptoms since service is of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The February 2010 VA audiology opinion was also legally erroneous because the only apparent basis for the opinion was that the Veteran's hearing loss was within normal limits at service separation.  Such a test amounts to requiring hearing loss disability at service separation that meets VA disability standards at that time, in violation of Hensley, 5 Vet. App.  at 158.  The examiner failed to entertain the possibility that acoustic trauma sustained by the Veteran during service, a fact recognized by VA, could have resulted in a subsequent diagnosis of hearing loss.  Such a conclusion by the VA examiner fails to answer the question as to whether the bilateral hearing loss disability, which did not become disabling as defined by VA until many years following service, is nevertheless related to the established in-service noise exposure and chronic symptoms of hearing loss in service.  For these reasons, the Board finds that opinion carries no probative weight.  

As the VA examiner's opinion lacks probative weight, the Board finds the Veteran's account of his chronic symptoms of hearing loss during service and continuous symptoms of hearing loss following service to be the most compelling evidence of record, and serve as the nexus of the later diagnosed bilateral hearing loss disability to the in-service noise exposure.  See 38 C.F.R. § 3.303(b); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (finding that lay statements are competent regarding in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Back and Neck Disorders

The Veteran seeks service connection for disabilities of the back and neck.  He contends that his back and neck were injured in a motor vehicle accident in 1991, during service.  He has submitted various lay statements to the effect that he had symptoms of the back and neck during service and since service separation. 

After a review of all the evidence, the Board finds that the Veteran sustained a low back and neck (whiplash) injury during a motor vehicle accident during service in November 1991, and was treated for neck and back pain and symptoms, but did not experience chronic symptoms of back or neck disorder during service or experience continuous symptoms of back or neck disorder since service.  

The evidence shows that the Veteran was without any disability of the spine at the time he was examined for active duty service in March 1985.  Likewise, a March 1991 service entrance examination was negative for any abnormality of the spine or abdomen.  During service in November 1991, the Veteran sought treatment for neck and back pain up and down his spine, reporting that he was involved in a motor vehicle accident the prior evening.  On physical examination, the Veteran was in obvious distress, with edema of the upper back between his shoulder blades.  Range of motion of the both the back and neck was reduced.  The impression was of possible muscle bruising along the spinal column.  He was given medication and referred for an orthopedic consultation.  X-rays of the cervical spine were negative for any evidence of fracture, subluxation, or disc disease.  

Several days later after the whiplash injury and treatment in November 1991, during service, the Veteran stated he "felt much better" but still experienced a "crick" in his neck.  Physical examination indicated increased range of motion.  He was instructed to continue using his present medications and hot soaks.  The assessment was status post motor vehicle accident, with whiplash.  

On the question of whether the symptoms were chronic in service, statements were also received from a former neighbor and former coworker of the Veteran.  The neighbor wrote that, during the Veteran's service in Germany, she lived near him, and remembered his motor vehicle accident, which resulted in significant stiffness and soreness for the Veteran.  The Veteran's former coworker, also a soldier, remembered the Veteran's motor vehicle accident in service, which was followed by headaches, neck stiffness, and occasional numbness in the Veteran's hands and feet.  An October 2011 statement was received from another soldier who served with the Veteran.  This soldier also confirmed that the Veteran was involved in a motor vehicle accident, and wore a neck brace for approximately 2-3 weeks.  He reported neck pain at that time, and was placed on light duty.  

While the Veteran was treated for back and neck pain during service following a motor vehicle accident, he responded to initial treatment and reported improvement in his symptoms within a few days, according to the service treatment records.  Additionally, he did not report chronic disorders of either his neck or back on subsequent service examinations, or otherwise seek treatment for the same.  A subsequent service physical examination in September 1993 was negative for any complaints or diagnoses of a neck and low back disability.  A November 1993 physical examination was also negative for any disabilities of the neck or low back.  Such evidence shows that the in-service symptoms had resolved following treatment, and were not chronic in service.  Where the condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

With regard to symptoms after service, in November 1994, the Veteran was afforded a VA general medical examination in conjunction with his claim for service connection for several unrelated disabilities.  At that time, the Veteran's neck and back were normal, and he did not report any disorders of the same.  

On the question of whether symptoms were continuous after service, the Veteran did not seek treatment for a back or neck disorder for many years following service separation.  This lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although he filed service connection claims for several unrelated disabilities immediately following service, and was examined for the same, he did not report or seek treatment or compensation for disabilities of either the neck or back at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection for unrelated disabilities, but did not mention symptoms of either the back or neck at that time.  This suggests to the Board that there was no pertinent back or neck symptomatology immediately following service.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for disorders of the back or neck, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a chronic neck or back injury in service, or the lack of back or neck symptomatology at the time he filed the claim, or both.  

A February 2010 statement was received from the Veteran's father.  He stated that, following the motor vehicle accident during service, the Veteran experienced recurrent pain of the neck and back.  In March 2010, a statement from the Veteran's ex-wife was received.  She stated that she was married to the Veteran from July 1991 to November 2005 and that, following the in-service motor vehicle accident, the Veteran experienced recurrent neck and back pain.  While these parties are competent to report observable symptomatology such as back and neck pain, the Board finds these statements lack credibility, for several reasons.  The Board notes again that the Veteran's periodic in-service medical examinations following his initial treatment for acute back and neck pain in service were negative for any such symptomatology.  Additionally, the Veteran did not report back and neck pain on his initial VA examination in 1994, or within his 1994 claim for service connection for several other disabilities.  The cited lay statements fail to account for the lack of symptomatology of the back or neck within the medical record following service, and fail to account for the Veteran's post-service motor vehicle accident in 2000.  Thus, the Board finds the Veteran's 1994 denials of any neck or back symptomatology at that time to carry greater probative weight, as these were made well prior to the filing of his compensation claims.  

The Veteran has himself asserted, within his written contentions and while reciting his medical history to a VA examiner in June 2010, that he has experienced post-service pain of the neck and back following his motor vehicle accident in service.  Such claims, however, contradict prior examination reports during and immediately following service which were negative both for complaints or findings of back or neck symptomatology.  Thus, the Board does not find the Veteran's assertions to be credible.  Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a Veteran's recent post-service account of in-service events was not credible because the Veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  As the Board does not find the Veteran's and other lay statements made within the record to be credible, they are afforded no probative weight.  These statements are vague in details, and are inconsistent with more contemporaneous medical records.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  Thus, they neither establish a nexus between the Veteran's in-service motor vehicle accident and any current spinal disorders, nor confirm a continuity of symptomatology following service.  

The Board next finds that the weight of the evidence demonstrates that the Veteran's current back and neck disorders are not related to active service.  In support of his claim, the Veteran has submitted statements from Drs. S.G.R. and E.A.P. regarding his back and neck disabilities.  A VA medical opinion was also received.  

A June 2010 statement in the private treatment records from E.A.P., M.D., reflects the assessment that the Veteran has chronic neck and back pain that is likely soft tissue in nature that is related to myofascial injuries.  Dr. P's June 2010 clinical records reflect the Veteran's complaints of chronic neck and thoracic spine pain, and physical examination findings of normal range of motion of the neck, strength of the extremities within normal limits, and reflexes that were 2+ and symmetrical. 
Dr. P wrote that these injuries were "possibly" related to a motor vehicle accident during service in 1991.  Considering first the statement provided by Dr. P., the Board notes that Dr. P. indicated only that a nexus between the Veteran's in-service motor vehicle accident and his current neck and back disabilities was "possible".  The Board finds this opinion to be speculative at best and of little evidentiary value in that it expressed the relationship as possible, rather than probable.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The U.S. Court of Appeals for Veterans Claims (Court) has found that an opinion expressed in speculative terms, such as "may" implies "may or may not", and is inherently speculative.  Id.  

Additionally, Dr. P's statement does not note or reflect upon the history of a post-service motor vehicle accident in 2000.  Such a purported opinion based on an inaccurate factual history that does not acknowledge the post-service motor vehicle accident after service in 2000 is of no probative value.  See Reonal, 5 Vet. App. at 461.  

A VA medical examination of the spine was afforded the Veteran in July 2010.  The claims file was reviewed in conjunction with the examination.  The in-service 1991 motor vehicle accident was noted.  The Veteran also reported a history of a post-service motor vehicle accident in 2000, as well as a physical altercation at his workplace.  Current symptoms included chronic neck and back pain and occasional numbness of the lower extremities.  Physical evaluation of the Veteran confirmed some pain and tenderness to palpation, and some limitation of motion.  X-rays of the cervical and thoracic spine were negative for any fracture, dislocation, or other acute abnormality.  The final impression was of a cervical strain-type myofascial syndrome and of a thoracic spine myofascial syndrome, by history.  The examiner opined it was less likely than not that the Veteran's current symptomatology was related to any disease or injury incurred during service.  The examiner noted that the Veteran did not report any disabilities of the neck or back on service separation, and did not seek any treatment of the back or neck for several years following service.  

In a January 2012 statement, S.G.R., M.D., wrote that he was currently treating the Veteran for his back pain.  Dr. R. noted the Veteran's history of a motor vehicle accident in service, with resultant back and neck pain.  Currently, the Veteran displayed moderate spondylosis diffusely, particularly in his lumbosacral spine.  This injury was "directly related to his service in the military", according to Dr. R.  Such a purported opinion based on an inaccurate factual history that does not acknowledge the post-service motor vehicle accident after service in 2000 is of no probative value.  See Reonal at 461.

Regarding the 2012 opinion of Dr. R., the Board notes that this examiner did not appear to have reviewed the Veteran's entire medical history.  Thus, Dr. R. did not account for the Veteran's post-service motor vehicle accident and at-work altercation, incidents which also could have resulted in injuries to the Veteran's back and neck.  Dr. R. also does not explain the absence of symptomatic findings regarding the Veteran's back and neck on subsequent in-service and VA examination records following his 1991 motor vehicle accident.  Overall, Dr. R.'s opinion appears to be cursory and speculative, without a sufficient rationale which takes into account of the Veteran's entire medical history.  For these reasons, it is found by the Board to contain no probative value.  

In contrast, the 2010 VA medical opinion was rendered in light of the Veteran's entire medical history, which was discussed in detail.  Additionally, a detailed rationale was provided by the examiner in conjunction with the opinion rendered.  Thus, the Board assigns this opinion greater probative weight.  

The Veteran has himself alleged that his neck and back disorders were incurred in service.  He has also submitted lay statements from family and friends confirming that he was involved in a motor vehicle accident during service and reported neck pain thereafter.  The Board does not find the Veteran or these other lay parties competent to testify regarding the etiological basis of his current disorders of the neck or back, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Lay testimony is not competent in the present case, because neither the Veteran nor the other lay persons are competent to state that a myofascial disorder of the back or neck was incurred in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 
24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

The Board does find the Veteran and other lay parties competent to report the chronicity of such observable symptomatology as neck and back pain, but in light of the normal findings of the back and neck at separation, the denial of pertinent pathology on VA examination shortly after separation and the dearth of evidence within the record of treatment of such symptoms immediately following service, this testimony is considered less probative and less credible than the VA medical examination report and the other evidence of record.  The Veteran has stated that he was treated by a friend who was also a chiropractor following service, but by his own admission, this treatment did not occur until many years after service, and no records of this treatment are available.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for disabilities of the neck and back, and the claims for these disabilities must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  

Service connection for a Skin Disorder

The Veteran seeks service connection for a skin disability, claimed as a chronic rash of the groin region.  He contends he incurred a chronic rash of the groin region while serving in Germany, and that the same disability persists to the present.  

In July 1991 during service, the Veteran sought treatment for poison ivy contact.  He was observed to have small itchy red bumps over a large unspecified area.  He was given topical medication.  No disorders of the skin were noted on subsequent service medical examinations, to include a September 1993 periodic physical examination.  

In November 1994, the Veteran was afforded a VA general medical examination in conjunction with a service connection claim for unrelated disabilities.  On evaluation, he did not report any current disorders of the skin, and no skin lesions or related symptomatology were noted on objective examination.  

In 2001, the Veteran was treated for a rash of the groin region.  He was given medication.  He sought treatment in 2003 for a similar recurrence.  In May 2008, the Veteran sought treatment from a private physician for a pruritic rash of the groin.  He reported onset of this rash in 1992.  It has been intermittently recurrent since that time, by his account.  Physical evaluation indicated a excoriated, mildly erythematous area of the groin.  The examiner suspected recurrent tinea cruris, and prescribed medication for the Veteran.  

A February 2010 statement was received from the Veteran's father.  He stated that following service, the Veteran experienced a recurrent rash of the groin.  A March 2010 statement was also received from the Veteran's ex-wife, who stated that following his deployment in Germany, he had developed a rash in his groin area.  

Private treatment records from E.A.P., M.D., were also received.  In a June 2010 statement, Dr. P. wrote that the Veteran has a chronic groin rash which is likely tinea cruris.  The doctor did not give a date of onset for this disability.  June 2010 clinical records reflect an eczematous eruption in the Veteran's groin region, consistent with tinea cruris.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a skin disability.  While the Veteran was treated for a poison ivy skin rash during service, this was not a chronic disorder, with no residuals noted during service or on subsequent examinations.  Additionally, the Veteran did not report a chronic skin disorder on subsequent service examinations. 

The Board finds that the Veteran did not experience continuous post-service symptomatology of skin rash or related skin disorder.  With regard to the Veteran's and other parties' recent assertions made as part of the current compensation claim that he has had a groin rash since service separation, the Board finds that, while the Veteran is competent to report the onset of his skin rash symptoms, his recent report of continuous skin rash symptoms since service is outweighed by the other, more contemporaneous, lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's and other lay statements as to continuous skin rash symptoms after service are not credible because they are outweighed by other evidence of record, including his subsequent service treatment records and his post-service 1994 VA medical examination, all of which reported no skin rash or skin rash symptoms.  

While the Veteran has sought treatment on several occasions following service for a groin rash, the weight of the evidence demonstrates that symptoms of a groin rash have not been continuous since service separation in 1994.  The evidence of record shows no diagnosis or treatment for a skin disorder of the groin for several years following service.  The absence of post-service findings, diagnosis, or treatment after service is one factor that tends to weigh against a finding of either a chronic skin disorder in service or continuous skin disorder symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The Veteran did not seek treatment for a skin disorder for several years following service separation.  This lengthy period without complaint or treatment is one factor that tends to show that there has not been a continuity of symptomatology, and also weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Although the Veteran filed service connection claims for several unrelated disabilities immediately following service, and was examined for the same, he did not report or seek treatment or compensation for a skin disability at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection at service separation for unrelated disabilities, but did not mention a skin disorder of the groin or any other location at that time.  This suggests to the Board that there was no pertinent such symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a skin disorder, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a chronic skin injury in service, or the lack of skin symptomatology at the time he filed the claim, or both.  

Though the Veteran has submitted records of a current skin disorder, diagnosed as tinea cruris, his private examiner has not stated that in-service onset of such a disability is indicated.  Additionally, at the time he was seeking private treatment for a skin disorder, the Veteran did not report onset of such a disorder during service.  The Board finds this absence of any history of in-service onset to be highly probative, as it was made for treatment purposes prior to his filing of a compensation claim.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  

In conclusion, the preponderance of the evidence is against a finding of a chronic skin disorder which began or is otherwise related to service, and service connection for a skin disability must therefore be denied.  Additionally, chronicity of the Veteran's skin rash symptomatology has not been established.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection for Residuals of Mercury Poisoning

The Veteran seeks service connection for residuals of mercury poisoning, to include chronic headaches, personality changes, and neurological impairment.  He contends that mercury fillings used in dental treatment provided while in service resulted in systemic mercury poisoning which then resulted in multiple chronic medical disorder.  The Veteran and several lay parties, including friends and family members, have reported that, following routine dental work during service, the Veteran experienced symptoms thought to be the result of mercury poisoning.  These symptoms included partial paralysis, mental confusion, bloody stools, and headaches.  The Veteran has alleged that, because the dentist who negligently caused his poisoning was a high-ranking officer, the incident was covered up, and relevant records were destroyed.  

After reviewing all the evidence, lay and medical, the Board finds that the weight of the competent and credible evidence demonstrates that, although the Veteran received dental fillings in service, he did not sustain mercury poisoning during service.  His service treatment records confirm he was seen on several occasions during service for dental treatment, to include the installation of dental fillings, but do not reflect mercury poisoning.  In February 1994, the Veteran sought treatment for a two-day history of vomiting, including reports of throwing up blood, following a visit to the dentist that morning where he received Novocain prior to having cavities filled.  The diagnosis was gastritis and/or acute gastrointestinal distress, and he was prescribed medication and rest; the diagnosis did not pertain to any kind of poisoning or even obliquely implicate the visit to the dentist as a causative factor for the diagnosis. 

The Veteran and other lay parties have alleged that, because the dentist involved was a high-ranking officer, this event was covered up and records were destroyed.  Nevertheless, no evidence has been presented regarding such event to overcome the presumption of administrative regularity in the recording of military records, including the Veteran's service treatment records, including dental records, and service personnel records.  "There is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  To rebut the presumption, the appellant bears the burden of producing clear evidence that regular practices were not observed.  See Ashley, 2 Vet. App. at 309.  Such has not been accomplished in the present case.  The Veteran has presented only the bare assertion that such irregular event occurred regarding destruction of records showing mercury poisoning, and has not submitted any other evidence of the alleged destruction of evidence.  Such bare assertion does not constitute the required clear evidence that regular practices regarding dental records were not observed in his case.

While the Veteran did receive dental treatment on several occasions during service, the service treatment records are negative for any complications of such treatment.  The Veteran did report gastrointestinal complaints in February 1994, and did state he received dental care the same morning he sought treatment, but the Board finds these events are likely unrelated.  At the time he sought treatment for his gastrointestinal complaints, the Veteran reported a two-day history of vomiting, indicating such symptoms began before he received dental treatment that same day.  The service treatment records and post-service treatment records are negative for any current disabilities causally related to in-service dental treatment, to include the use of mercury in dental fillings.  

In addition, the evidence shows no continuous symptoms after service of the symptoms the Veteran later contended were symptoms of mercury poisoning.  The lengthy post-service period without complaint or treatment for symptoms the Veteran now contends are residuals of mercury poisoning is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Further evidence of an absence of any residuals of claimed mercury poisoning in service during the years after service is the fact that, when he filed his initial VA claim for compensation in 1994, the Veteran made no mention of the later alleged mercury poisoning, nor did report symptoms of mercury poisoning upon his initial VA general medical examination in 1994.  The Board thus concludes that the Veteran's inaction regarding a claim for residuals of mercury poisoning, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a chronic disorder due to mercury poisoning in service, or the lack of such symptomatology at the time he filed the claim in 1994, or both.

Relevant to the question of whether dental fillings may cause mercury poisoning, there is also competent medical evidence that weighs against the assertion.  Private dental records were received from T.L., D.D.S., which include a 2010 clinical notation of the Veteran's reported history of mercury poisoning as a result of dental work during service.  Regarding this assertion, Dr. L. stated that, to his knowledge, "there are no known cases of mercury poisoning related to dental restorative materials," and he was unable to confirm the occurrence of any such event.  Dr. L. confirmed that the Veteran had alloy fillings in several of his teeth.

There is additionally no competent evidence has been presented establishing any current disability is related to mercury poisoning in service.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See King v. Shinseki, No. 2011-7159, (Fed. Cir. Dec. 5, 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Chronic residuals of poisoning, however, are complex matters which require specialized training for a determination as to diagnosis and causation, and they involve internal systems processes and unseen malfunctions that may or may not manifest in observable symptomatology; therefore, most poisoning residuals are not susceptible of lay diagnosis or opinions on etiology, so the lay statements therein cannot be accepted as competent evidence of nexus to service.  

As a dentist has opined that it is highly improbable the Veteran's in-service fillings could have resulted in mercury poisoning, no competent contrary evidence has been presented, and the assertions of mercury poisoning during service are not credible and do not overcome the presumption of administrative regularity, the Board must conclude no such poisoning occurred during service, and that the Veteran does not have residual disability of such alleged mercury poisoning.  In conclusion, the preponderance of the evidence is against service connection for residuals of mercury poisoning.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for a back disability is denied.  

Service connection for a neck disability is denied.  

Service connection for a skin disability is denied.  

Service connection for the residuals of mercury poisoning is denied.  




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


